Citation Nr: 1611900	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964 and from June 1964 to July 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing.  A transcript of the hearing is of record. 

The Veteran indicated during the February 2016 videoconference hearing that he experienced pain in his shoulder blades and cervical spine he believed was secondary to the service-connected low back disability.  He did not raise specific claims for service connection for these conditions and they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters are referred to the AOJ for appropriate action, to include contacting the Veteran and clarifying whether he intended to initiate claims for entitlement to service connection for cervical spine and shoulder disabilities as secondary to the service-connected low back disability.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets a delay in this case, but finds that a remand is necessary to further develop the record.  The Veteran testified during the February 2016 hearing that he has received treatment for the disabilities on appeal at various VA facilities since the 1980s, to include the Dallas, Houston, Seattle, and American Lake medical centers.  The claims file contains some records from these facilities, but it is clear the record before the Board is not complete, especially in light of the Veteran's frequent relocations between Texas and Washington State.  The Board also finds that VA examinations are necessary to determine the current severity of the service-connected low back disability (to include any associated lower extremity neurological impairment) and the nature and etiology of the claimed bilateral hand and hip conditions.  The Veteran was provided VA examinations in May 2013, but the medical opinions and findings were issued without the benefit of the Veteran's complete VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA North Texas Health Care System (Dallas), Houston VA Medical Center (VAMC), and the VA Puget Sound Health Care System (Seattle and American Lake Divisions) beginning with records dating from October 1984 at the North Texas Health Care System, to include the report of any nerve conduction studies performed in the 1980s.  

All efforts to obtain these records must be documented in the claims file.  The Veteran has lived in both Texas and Washington State multiple times throughout the claims period; prior to October 1984 he resided in Washington State and received treatment at the Seattle Naval Medical Center.  These records are included in the claims file.  The claims file also indicates that the Veteran began VA treatment in approximately 1984 at the North Texas Health Care System. 

2.  Schedule the Veteran for a VA examination to determine the current severity his low back disability and any associated radiculopathy.  The claims file must be made available to and reviewed by the examiner.

The examiner must determine the following:

a)  The range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

b)  Whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether any service-connected IVDS has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

c)  The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

d)  Whether any currently present bilateral hand and/or bilateral hip disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the service-connected lumbosacral degenerative disc disease.  The proffered medical opinions must address the aggravation aspect of the disability.  

The complete bases for all medical opinions must be provided.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






